





Exhibit 10.1
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
AND
RESTRICTIVE COVENANT AGREEMENT
This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT AND RESTRICTIVE COVENANT AGREEMENT
(this “Second Amendment”), dated as of March 1, 2019, by and among Colony
Capital, Inc., a Maryland corporation, (the “Company”) and Thomas J. Barrack,
Jr. an individual (“Executive”). The Company and Executive are referred to
herein collectively as the “Parties.”
RECITALS:
WHEREAS, Executive and the Company have entered into that certain Employment
Agreement, dated as of December 23, 2014 and amended by that certain First
Amendment to Employment Agreement, Lock-Up Agreement and Restrictive Covenant
Agreement, dated as of June 2, 2016 (the “Employment Agreement”);
WHEREAS, Executive and the Company have entered into that certain Restrictive
Covenant Agreement, dated as of December 23, 2014 and amended by that certain
First Amendment to Employment Agreement, Lock-Up Agreement and Restrictive
Covenant Agreement, dated as of June 2, 2016 (the “Restrictive Covenant
Agreement”); and
WHEREAS, the Parties desire to amend the Employment Agreement and the
Restrictive Covenant Agreement upon the terms and subject to the conditions
herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
Section 1.Defined Terms; References.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in each of the Employment Agreement and the Restrictive
Covenant Agreement shall, after the date hereof refer to the Employment
Agreement and Restrictive Covenant Agreement as amended hereby. For the
avoidance of doubt, any references to “date hereof,” or “date of this
Agreement,” in the Employment Agreement, or Restrictive Covenant Agreement,
shall continue to refer to December 23, 2014.
SECTION 2.    Amendments to the Agreements.
(a)    Effective as of the date hereof, the Employment Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double- underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the amended Employment
Agreement attached as Annex I hereto (the “Amended Employment Agreement”).





--------------------------------------------------------------------------------





(b)    Effective as of the date hereof, the Restrictive Covenant Agreement shall
be amended to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double- underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the amended Restrictive
Covenant Agreement attached as Annex II hereto (the “Amended Restrictive
Covenant Agreement”).
SECTION 3.    Governing Law. This Second Amendment shall be governed by, and
construed in accordance with, the laws of the State of California applicable to
agreements entered into and to be performed entirely within such state.
SECTION 4.    Counterparts. This Second Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Second Amendment by facsimile
or electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery
of a manually executed counterpart of this Second Amendment.
SECTION 5.    Miscellaneous. The provisions of this Second Amendment are deemed
incorporated into the Employment Agreement and Restrictive Covenant Agreement,
as applicable, as if fully set forth therein.
[Remainder of Page Intentionally Left Blank.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be duly
executed as of the date first above written.


THE COMPANY:

Colony Capital, Inc.




By: __/s/ Mark M. Hedstrom________________
Name: Mark M. Hedstrom
Title: EVP




















































Signature Page to Second Amendment to
Employment Agreement and Restrictive Covenant Agreement





--------------------------------------------------------------------------------







EXECUTIVE:


_/s/ Thomas J. Barrack, Jr.__
Thomas J. Barrack, Jr.






















































Signature Page to Second Amendment to
Employment Agreement and Restrictive Covenant Agreement





--------------------------------------------------------------------------------





ANNEX I


AMENDED EMPLOYMENT AGREEMENT
[See Attached]





--------------------------------------------------------------------------------




EXECUTION VERSION
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 23, 2014, and
amended by that certain First Amendment to Employment Agreement, Lock-Up
Agreement and Restrictive Covenant Agreement, dated as of June 2, 2016, and that
certain Second Amendment to Employment Agreement and Restrictive Covenant
Agreement, dated as of March 1, 2019 (the “Second Amendment Effective Date”), is
made by and between Colony FinancialCapital, Inc., a Maryland corporation
(formerly known as Colony Financial, Inc. and Colony Northstar, Inc.) (“CFI”),
and Thomas J. Barrack, Jr. (the “Executive”). CFI, together with its
subsidiaries is hereinafter referred to as “the Company,” and where the context
permits, references to “the Company” shall include the Company and any successor
to the Company.
WHEREAS, prior to the Contribution (defined below), certain businesses of the
Company are currentlywere externally managed and advised by a subsidiary of
Colony Capital, LLC (“CC”) pursuant to the terms of a management agreement;
WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and CFI RE
Masterco LLC, a Delaware limited liability company (the “OP”) have entered into
that certain Contribution and Implementation Agreement, dated as of December 23,
2014 (the “Contribution Agreement”), pursuant to which, among other things, CC
Holdings, CC and CCH will contributecontributed to the OP and the OP will
acquireacquired from CC Holdings, CC and CCH the membership interests in NewCo
held by CC Holdings, CC and CCH (which constitute all of the membership
interests of NewCo) (along with the other transactions contemplated thereby, the
“Contribution”) and the management of the Company will bewas internalized; and
WHEREAS, CFI desires to enterentered into this Agreement with the Executive,
effective as of the closing of the Contribution (the date on which such closing
occursoccurred, the “Effective Date”), pursuant to which the Executive will
becomebecame employed by CFI Operating Company, LLC or one of its subsidiaries
(as applicable, the “Operating Entity”) and will continuecontinued to serve as
the Executive Chairman and the Chairman of the Board of Directors of CFI (the
“Board”).;
WHEREAS, NorthStar Realty Finance Corp., a Maryland corporation, CFI, NorthStar
Asset Management Group, Inc., a Delaware corporation, and the other parties
named therein, have entered into that certain Agreement and Plans of Merger,
dated as of June 1, 2016, (the “Merger Agreement”) pursuant to which, among
other things, CFI will bewas merged into New Polaris (as defined in the Merger
Agreement) (the “Merger Transaction”), with New Polaris as the surviving
corporation (the “Surviving Company”);
WHEREAS, the Company changed its name to “Colony Capital, Inc.” on June 25,
2018.
WHEREAS, the Board appointed Executive Chief Executive Officer of CFI effective
November 5, 2018.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.    EMPLOYMENT TERM. The Executive’s employment under the terms and conditions
of this Agreement shall commence on the Effective Date and shall expire on the
fifththird anniversary of the Second Amendment Effective Date (the “Initial
Term”); provided, however, that on the fifththird anniversary of the Second
Amendment Effective Date and on each subsequent anniversary thereof, the term of
this Agreement





--------------------------------------------------------------------------------




shall automatically be extended for an additional one-year period (each a
“Renewal Term”) unless, not later than 180 days prior to the expiration of the
Initial Term or the then-current Renewal Term, as applicable, either party
provides written notice to the other party hereto that such extension shall not
take effect (a “Non-Renewal Notice”). The period during which the Executive is
employed by the Company during the Initial Term and any Renewal Term pursuant to
this Agreement is referred to herein as the “Employment Term”. Notwithstanding
anything set forth in this Section 1 to the contrary, the Employment Term and
the Executive’s employment shall earlier terminate immediately upon the
termination of the Executive’s employment pursuant to Section 4 hereof.
2.    POSITION; REPORTING AND DUTIES; LOCATION.
(a)    Position and Reporting. During the Employment Term, the Executive shall
serve as (i) the Executive Chairman of CFI and (ii) effective as of November 5,
2018 and thereafter, as the Chief Executive Officer of CFI. The Executive shall
report directly to the Board during the Employment Term. At all times during the
Employment Term during which the Executive is serving as a member of the Board,
the Executive shall serve as the Chairman of the Board.
(b)    Duties and Responsibilities.
(i)    During the Employment Term, the Executive shall devote substantially all
of his business time and attention to the performance of his duties hereunder,
shall faithfully serve the Company and shall have no other employment which is
undisclosed to the Company or which conflicts with his duties under this
Agreement; provided, that, nothing contained herein shall prohibit the Executive
from (A) devoting time as he determines in good faith to be necessary or
appropriate to fulfil his duties to Colony Capital Holdings, LLC and its
affiliates (“CCHLLC Duties”), (B) participating in trade associations or
industry organizations, (C) engaging in charitable, civic, educational or
political activities, (D) delivering lectures or fulfilling speaking
engagements, (E) engaging in personal investment activities and personal real
estate-related activities for himself and his family or (F) accepting
directorships or similar positions (together, the “Personal Activities”), in
each case so long as the Personal Activities do not unreasonably interfere,
individually or in the aggregate, with the performance of the Executive’s duties
to the Company under this Agreement. The Company hereby acknowledges and
approves the current activities of the Executive as set forth on Schedule 1
hereto, each of which shall be deemed a Personal Activity. Notwithstanding the
foregoing, to the extent that the Personal Activities include the Executive
providing services to any for-profit company (excluding CC and CFI, and any
subsidiaries or portfolio companies thereof) as a member of such company’s board
of directors, only two such directorships shall be permitted as a Personal
Activity.
(ii)    In serving in his capacity as the Chief Executive ChairmanOfficer of CFI
during the Employment Term, the, Executive shall (A) have such duties and
responsibilities commensurate with such position, (B) provide such other duties
as are consistent with his role as Chief Executive Officer of CFI, as reasonably
requested from time to time by the Board, (C) serve as the most senior executive
officer of CFI and (D) have management oversight, either directly or through his
direct reports, over each of the Company’s principal business segments as of the
Second Amendment Effective Date, including its Healthcare, Industrial,
Hospitality, Other Equity and Debt and Investment Management segments. In his
role as Executive Chairman, Executive (x) shall perform such duties and provide
such services as are reasonably consistent with those provided by the Executive
to CFI in his role as its Executive Chairman prior to the Effective Date and
(By) provide such other duties as are consistent with his role as Executive
Chairman of CFI, as reasonably requested from time to time by the Board.
(iii)    The parties acknowledge and agree that all of the compensation and
benefits provided to the Executive hereunder will be in respect of services
performed by the Executive for the Operating Entity.





--------------------------------------------------------------------------------




(c)    Location of Employment. The Executive’s principal place of business
during the Employment Term shall be at the Company’s office in Los Angeles,
California; provided, that, the Executive may perform his duties in such other
locations in his reasonable discretion so long as he performs such duties in a
manner consistent with his position and responsibilities and takes into
consideration the needs of the Company; provided, further, that the Executive
may be required to engage in travel during the Employment Term in the
performance of his duties hereunder, including at the Board’s reasonable
request. In the event such travel results in Executive having to perform a
significant portion of his duties at a Company location other than his principal
place of business for a significant period of time, and Executive determines to
relocate his principal place of residence to a city in proximity to such other
Company location, on a permanent or temporary basis, the Company shall pay for
all relocation and return expenses on a tax-grossed up basis, with such payments
subject to approval, not to be unreasonably withheld, by the Board or a
committee of directors delegated by the Board.
(d)    Termination of Chief Executive Officer. If the employment of Richard B.
Saltzman as the Chief Executive Officer of CFI terminates for any reason during
the Employment Term (a “CEO Termination”), then the Board shall provide the
Executive with an opportunity to present his views to the Board regarding the
appointment of any other individual to serve as the Chief Executive Officer of
CFI within a reasonable period of time prior to the appointment thereof, and the
Board will consider the Executive’s views on any such appointment.
3.    COMPENSATION AND BENEFITS.
(a)    Base Salary. During the Employment Term, the Company will pay to the
Executive a base salary at the annualized rate of not less than $1,000,000 (the
base salary in effect from time to time, the “Base Salary”). The Base Salary
will be paid to the Executive in accordance with the Company’s customary
compensation practices from time to time in effect for the Company’s senior
executive officers. The Board (or a committee of directors delegated by the
Board) will review the Base Salary from time to time, but at least annually,
during the Employment Term, but may not reduce the Executive’s then-existing
Base Salary without the Executive’s prior written consent and agreement.
(b)    Annual Cash Bonus.
(i)    For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be given
an opportunity to earn an annual incentive cash bonus based on an evaluation by
the Board (or a committee of directors delegated by the Board) of the
Executive’s performance in respect of the applicable calendar year; provided,
that, the Board or such committee may determine prior to the beginning of any
such calendar year to instead condition the payment of all or a portion of the
cash bonus with respect to the applicable calendar year upon the achievement of
performance measures determined by the Board or such committee in consultation
with the Executive (as applicable, the “Annual Bonus”). The Executive’s target
Annual Bonus for each calendar year during the Employment Term (including the
calendar year in which the Effective Date occurs) shall be no less than
$4,000,000 (such amount, as increased from time to time, the “Target Bonus
Amount”). If the Board (or a committee of directors delegated by the Board),
establishes reasonable performance measures as provided for above, the actual
Annual Bonus amount paid to the Executive in respect of any calendar year during
the Employment Term shall be based on the achievement of the applicable
performance measures and may be less or more than the applicable Target Bonus
Amount. The Board (or a committee of directors delegated by the Board) will
review the Target Bonus Amount from time to time, but at least annually, during
the Employment Term, but may not reduce the Executive’s then-existing Target
Bonus Amount without the Executive’s prior written consent and agreement. The
Executive’s Annual Bonus for the calendar year in which the Effective Date
occurs shall not be pro-rated.





--------------------------------------------------------------------------------




(ii)    Any Annual Bonus payment that becomes payable to the Executive hereunder
will be paid to him in a cash lump sum by no later than March 15 of the calendar
year following the calendar year to which it relates (and no later than the date
on which bonuses are paid to other senior executive officers of CFI); provided,
that, except as otherwise set forth in this Agreement, the Executive is an
active employee as of, and has not given or received notice of termination of
employment as of, the date such payment would otherwise be made.
(c)    Equity Incentives and Related Awards.
(i)    For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be
eligible to receive equity and equity-based incentive awards (“LTIP Awards”),
with an annual target LTIP Award opportunity equal to 350% of Base Salary (the
target amount in effect from time to time, the “Target LTIP Award”). The target
LTIPCommencing in calendar year 2019, of the annual LTIP Award, (A) at least 50%
shall vest based solely on time-based vesting conditions in no more than three
equal annual installments and (B) up to 50% shall vest subject to a combination
of time-based and performance-based vesting conditions over a vesting period no
longer than three years. The annual LTIP Awards that vest based, in part, on
performance-based vesting conditions shall be structured to provide an
additional opportunity equal to twice the Target LTIP Award applicable to the
performance-based awards in the event that CFI exceeds the performance measures
established by the Board (or committee). The Target LTIP Award for any calendar
year and any applicable performance measures will be determined by the Board (or
a committee of directors delegated by the Board) in consultation with the
Executive. The Board (or a committee of directors delegated by the Board) will
review the Target LTIP Award from time to time, but at least annually, during
the Employment Term, but may not reduce the Executive’s then-existing Target
LTIP Award without the Executive’s prior written consent and agreement.
(ii)    The Executive shall (x) continue to receive allocations in respect of
carried interests, incentive fees and other such remuneration in respect of
funds and similar vehicles, as applicable, managed by the Company that were
granted to the Executive prior to the Effective Date and (y) be eligible to be
granted new allocations in respect of carried interests, incentive fees and
other such remuneration in respect of funds and similar vehicles, as applicable,
managed by the Company (collectively, (“Fund Incentives”). Allocations of all
Fund Incentives provided to executive officers and other employees of the
Company shall be made as determined by the Board of Directors (or a committee of
the directors delegated by the Board) in consultation with the Executive.
(iii)    In addition to the LTIP Awards referred to in Section 3(c)(i) above,
prior to the 30th day following the Second Amendment Effective Date, the Company
shall issue to the Executive a one-time LTIP Award (the “Performance Incentive
Award”) with a value of $7,000,000 (computed in the same manner as the annual
LTIP Award for 2019).
(iii)    The terms and conditions (including with respect to vesting) of any
LTIP Awards and Fund Incentives shall be no less favorable than the terms and
conditions of any LTIP Awards and Fund Incentives, as applicable, granted to the
other executive officers of the Company during the same calendar year.
(d)    Retirement, Welfare and Fringe Benefits. During the Employment Term, the
Executive shall be eligible to participate in the retirement savings, medical,
disability, life insurance, perquisite and other welfare and fringe benefit
plans applicable to senior executive officers of CFI generally in accordance
with the terms of such plans as are in effect from time to time. The foregoing
shall not be construed to limit the ability of the Company to amend, modify or
terminate any such benefit plans, policies or programs in accordance with their
terms or to cease providing such benefit plans, policies or programs at any time
and from time to time; provided, that subject to the last sentence of this
Section 3(d), the terms and conditions imposed on Executive’s participation in
such plans, policies or programs and any adverse amendments,





--------------------------------------------------------------------------------




terminations and modifications are at least as favorable to Executive as those
applicable to the other senior executives. In addition (i) the Executive shall
continue to receive the other fringe benefits and perquisites provided to the
Executive by CC and its affiliates immediately prior to the Effective Date (the
“Other Fringe Benefits”) and (ii) the Company shall make available to the
Executive the use of the Company’s corporate jet (if any) for business purposes
in accordance with the arrangements in effect immediately prior to the Effective
Date.
(e)    Paid Time Off. During the Employment Term, the Executive shall be
eligible to participate in the paid time off policies generally applicable to
CFI’s senior executives as are in effect from time to time.
(f)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable out-of-pocket expenses that the Executive incurs in connection
with his employment during the Employment Term or his employment by CC during
the 90-day period prior to the Effective Date upon presentation of expense
statements or vouchers and such other information as the Company may require in
accordance with the generally applicable policies and procedures of the Company
applicable to CFI’s senior executive officers as are in effect from time to
time. No expense payment or reimbursement under this Section 3(f) shall be
“grossed up” or increased to take into account any tax liability incurred by the
Executive as a result of such payment or reimbursement.
(g)    Insurance; Indemnification. The Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company shall have established and
maintained in respect of its directors and officers generally at its expense,
and the Company shall cause such insurance policies to be maintained in a manner
reasonably acceptable to the Executive both during and, in accordance with the
provisions of Section 4(a)(i)(D) below, after, Executive’s employment with the
Company. The Executive shall also be entitled to indemnification rights,
benefits and related expense advances and reimbursements to the same extent as
any other director or officer of CFI and to the maximum extent permitted under
applicable law pursuant to an indemnification agreement at least as favourable
to the Executive as the indemnification agreement between Executive and CFI on
the Second Amendment Effective Date (the “Indemnification Agreement”).
(h)    Attorneys’ Fees. The Company shall promptly pay or reimburse the
Executive for reasonable attorneys’ fees incurred by the Executive in connection
with the review, negotiation, drafting and execution of (i) this Agreement, the
Restrictive Covenants Agreement, the Lock-Up and Liquidated Damages Agreement
and any related arrangements, in an aggregate amount not to exceed $100,000,
subject to the Executive providing the Company with reasonable documentation of
such fees within thirty (30) days following the Effective Date. The Company
shall reimburse the Executive for such fees’ within ten (10) business days
following Executive’s submission to the Company of the documentation evidencing
the fees., and (ii) the Second Amendment to Employment Agreement and Restrictive
Covenant Agreement, subject to Executive providing the Company with reasonable
documentation of such fees.
4.    TERMINATION OF EMPLOYMENT.
(a)    General Provisions.
(i)    Upon any termination of Executive’s employment with the Company, the
Executive shall be entitled to receive the following: (A) any accrued but unpaid
Base Salary and vacation (determined in accordance with Company policy) through
the date of termination (paid in cash within thirty (30) days (or such shorter
period required by applicable law) following the date of termination); (B)
reimbursement for expenses and fees incurred by the Executive prior to the date
of termination in accordance with Sections 3(f) and 3(h); (C) vested and accrued
benefits, if any, to which the Executive may be entitled under the Company’s
employee benefit plans as of the date of termination (including continued access
to health insurance coverage for the Executive and his dependents during the
Executive’s lifetime to be paid for in full by the Executive (including any
taxes for which the Executive or the Company may incur solely as a





--------------------------------------------------------------------------------




result of the Company providing such access)); and (D) any additional amounts or
benefits due under any applicable plan, program, agreement or arrangement of the
Company (including continuing “tail” indemnification and directors and officers
liability insurance for actions and inactions occurring while the Executive
provided services for CFIthe Company and its affiliates and continued coverage
for any actions or inactions by the Executive while providing cooperation under
this Agreement), including any such plan, program, agreement or arrangement
relating to equity or equity-based awards (the amounts and benefits described in
clauses (A) through (D) above, collectively, the “Accrued Benefits”). The
Accrued Benefits shall in all events be paid in accordance with the Company’s
payroll procedures, expense reimbursement procedures or plan terms, as
applicable.
(ii)    During any notice period required under this Section 4, (A) the
Executive shall remain employed by the Company and shall continue to be bound by
all the terms of this Agreement and any other applicable duties and obligations
to the Company, (B) the Company may direct the Executive not to report to work,
and (C) the Executive shall only undertake such actions on behalf of the
Company, consistent with his position, as expressly directed by the Company.
(b)    Termination for Cause or by the Executive without Good Reason.
(i)    The Employment Term and the Executive’s employment hereunder may be
terminated at any time either (A) by the Company for “Cause” (as defined and
determined below), effective as set forth in Section 4(b)(iii), or (B) by the
Executive without Good Reason, effective 30 days following the date on which
notice of such termination is given by the Executive to the Company.
(ii)    If the Executive’s employment is terminated by the Company for Cause, or
by the Executive without Good Reason, the Executive shall only be entitled to
receive the Accrued Benefits.
(iii)    For purposes of this Agreement, a termination for “Cause” shall mean a
termination of the Executive’s employment with the Company because of (A) the
Executive’s conviction of, or plea of no contest to, any felony under the laws
of the United States or any state within the United States (other than a
traffic-related felony) which termination shall become effective immediately as
of the date the Board determines to terminate the Agreement, which action must
be taken on or after the date of such conviction or plea or within 60 days
thereafter; (B) the Executive’s willful and gross misconduct in connection with
the performance of his duties to the Company (other than by reason of his
incapacity or disability), it being expressly understood that the Company’s
dissatisfaction with the Executive’s performance shall not constitute Cause; or
(C) a continuous, willful and material breach by the Executive of this Agreement
after written notice of such breach has been provided to the Executive by the
Board, provided, that, in no event shall any action or omission in subsections
(B) or (C) constitute “Cause” unless (1) the Company gives notice to the
Executive stating that the Executive will be terminated for Cause, specifying
the particulars thereof in reasonable detail and the effective date of such
termination (which shall be no less than ten (10) business days following the
date on which such written notice is received by the Executive) (the “Cause
Termination Notice”), (2) the Company provides the Executive and his counsel
with an opportunity to appear before the Board to rebut or dispute the alleged
reason for termination on a specified date that is at least three business days
following the date on which the Cause Termination Notice is given, but prior to
the stated termination date described in clause (1), (3) a majority of the Board
(calculated without regard to the Executive) determines that the Executive has
failed to materially cure or cease such misconduct or breach within ten (10)
business days after the Cause Termination Notice is given to him and (4) in the
case of subsections (B) and (C) above, the Company has suffered, or is
reasonably expected to suffer, material economic or reputational harm. For
purposes of the foregoing sentence, no act, or failure to act, on the
Executive’s part shall be considered willful unless done or omitted to be done,
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company, and any act or omission by the
Executive pursuant to the authority given pursuant to a resolution duly adopted
by the Board or on the advice of counsel for the Company will be deemed made in
good faith and in the best interests of the Company.





--------------------------------------------------------------------------------




(c)    Termination by the Company without Cause or by the Executive for Good
Reason.
(i)    The Employment Term and the Executive’s employment hereunder may be
terminated (A) by the Company at any time without Cause, effective four (4)
business days following the date on which written notice to such effect is
delivered to the Executive, or (B) by the Executive for “Good Reason” (as
defined and determined below), effective as set forth in Section 4(c)(iii).
(ii)    If the Executive’s employment is terminated by the Company without Cause
or by the Executive for Good Reason, the Company shall pay or provide to the
Executive (A) the Accrued Benefits and (B) upon the Executive’s execution of a
separation agreement containing a general release of claims substantially in the
form attached as Exhibit A hereto (the “Release”), and the expiration of the
applicable revocation period with respect to such Release within 60 days
following the date of termination (the date on which the Release becomes
effective, the “Release Effective Date”):
(A)    A lump sum cash payment equal to the product of (i) three and (ii) the
sum of (1) the Base Salary in effect immediately prior to the date of
termination (without regard to any reduction that gives rise to Good Reason) and
(2) (x) if such termination occurs on or after the date on which the Annual
Bonus, if any, is paid to the Executive in respect of the second calendar year
following the calendar year in which the Effective Date occurs (the “Third
Annual Bonus”), the average Annual Bonus paid in respect of each of the three
calendar years prior to the date of termination or (y) if such termination
occurs prior to the date on which the Third Annual Bonus, if any, is paid, the
Target Bonus Amount in effect immediately prior to the date of termination
(without regard to any reduction that gives rise to Good Reason), payable on the
first regularly scheduled payroll date of the Company following the Release
Effective Date and in no event later than the 60th day following the date of
termination (the actual date of payment, the “Severance Payment Date”);
provided, that, if the 60 day period referenced in Section 4(c)(ii) begins in
one calendar year and ends in a subsequent calendar year, the Severance Payment
Date will in all events occur in the second calendar year;
(B)    A lump sum cash payment equal to the Annual Bonus, if any, that the
Executive would have received in respect of the calendar year prior to the
calendar year in which the termination occurs had the Executive remained an
active employee of the Company, based on the achievement of the applicable
performance measures, to the extent unpaid as of the termination date, payable
on the date such amount would have been paid had the Executive continued in
employment (the “Unpaid Bonus”);
(C)     A lump-sum payment equal to the product of (1) the Target Annual Bonus
in effect for the calendar year in which the termination occurs, and (2) a
fraction, the numerator of which shall equal the number of days during the year
in which the termination date occurs that the Executive was employed by the
Company and the denominator of which shall equal 365, payable on the Severance
Payment Date (the “Pro-Rated Bonus”);
(D)    Continuation of the Company’s contributions necessary to maintain the
Executive’sExecutive and Executive’s eligible dependents shall continue to be
covered at the expense of the Company by the same or substantially equivalent
coverage for the 24 calendar months immediately following the end of the
calendar month in which the termination date occurs under the medical, dental
and vision programs in which the Executive and Executive’s eligible dependents
participated immediately prior to his termination of employment (and such
coverage shall include the Executive’s eligible dependents); provided, that,
ifthe “Group Health Benefits”). Except as may be otherwise agreed by the
Executive, all such Group Health Benefits coverages shall be provided under
insured plans or arrangements. If the Company determines in good faith that such
contributions would cause adverse tax consequences tocontinuation of Group
Health Benefits coverage (x) would adversely affect the tax status of the
plan(s) pursuant to which the Group Health Benefits are provided or result in
taxability of benefits or penalties on the Company or the Executive under
applicable law, the Company shall (including without limitation, pursuant to
Section 2716 of the Public





--------------------------------------------------------------------------------




Health Service Act, the Patient Protection and Affordable Care Act, or Section
4980D of the Code), the Company may cease providing continuation of the Group
Health Benefits coverage and instead provide the Executive with monthly cash
payments during such 24-month period in an amount that, after reduction for
applicable taxes (assuming the Executive pays taxes at the highest marginal
rates in the applicable jurisdictions), is equal to the amount of the Company’s
monthly contributionscost of providing the continuing Group Health Benefits
coverage referenced above. The applicable period of health benefit continuation
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) shall
begin on the expiration of such 24-month period;
(E)    Full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination; and.
(F)    Continued provision of the Other Fringe Benefits (including security and
kidnap insurance as in effect immediately prior to the date of such
termination,) for the later to occur of (x) the scheduled expiration of the
Employment Term and (y) 24 calendar months immediately following the date of
such termination. In addition during the 18 calendar months immediately
following the date of termination, (i) CFI shall provide Executive continued use
of his office and the services of a personal assistant, in each case,
commensurate with those provided prior to the date of termination and (ii)
Executive shall have continued use of CFI’s corporate jet (if any) for personal
use, in which case Executive shall reimburse the Company for the cost of any
such use on the same basis as personal use is reimbursed by Executive prior to
the date of termination.
(iii)    For purposes of this Agreement, “Good Reason” shall mean any action by
the Company, in each case without the Executive’s prior written consent, that
(A) results in a material diminution in the Executive’s duties, authority or
responsibilities or a diminution in Executive’s title or position; provided,
that (x) causing the Executive to no longer report solely and directly to the
Board, (y) modifying the Executive’s title and (z) failing to maintain Executive
on the Board shall all constitute Good Reason; (B) reduces the Base Salary,
Target Annual Bonus or Target LTIP Award then in effect; (C) relocates the
Executive’s principal place of employment to a location more than 25 miles from
the location in effect immediately prior to such relocation; or (D) constitutes
a material breach by the Company of this Agreement or any other material
agreement between the Executive and the Company, which such material breach
shall include (i) any action by the Company that restricts the Executive’s
ability to perform the CCHLLC Duties or (ii) the failure of the Board to provide
the Executive with the opportunity to serve as the Chief Executive Officer of
CFI following a CEO Termination; provided, that, in no event shall the
occurrence of any such condition constitute Good Reason unless (1) the Executive
gives notice to the Company of the existence of the Executive’s knowledge of the
condition giving rise to Good Reason within 90 days following its initial
existence, (2) the Company fails to cure such condition within 30 days following
the date such notice is given and (3) the Executive terminates his employment
with the Company within 30 days following the expiration of such cure period.
(d)    Termination Due to Death or Disability.
(i)    The Employment Term and the Executive’s employment hereunder (A) may be
terminated by the Company as a result of the Executive’s “Disability” (as
defined and determined below) and (B) shall terminate immediately as a result of
the Executive’s death.
(ii)    If the Executive’s employment is terminated by the Company as a result
of the Executive’s Disability or terminates as a result of the Executive’s
death, the Company shall provide the Executive (or his estate) with: (A) the
Accrued Benefits, (B) the Unpaid Bonus, (C) a lump-sum payment equal to the
Pro-Rated Bonus with respect to the calendar year in which the termination
occurs, and (D) full vesting as of the date of termination of any and all equity
or equity-based awards relating to the securities





--------------------------------------------------------------------------------




of the Company and any Fund Incentives that are outstanding and unvested
immediately prior to the date of such termination.
(iii)    For purposes of this Agreement, “Disability” shall mean a physical or
mental incapacity that substantially prevents the Executive from performing his
duties hereunder and that has continued for at least 180 consecutive days. Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a qualified, independent physician
reasonably satisfactory to the Executive and the Company, and the determination
of such physician shall be final and binding upon both the Executive and the
Company. All fees and expenses of any such physician shall be borne solely by
the Company.
(e)    Non-Renewal of Agreement.
(i)    If the Company gives a Non-Renewal Notice to the Executive, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with all of the payments and
benefits set forth in Section 4(c) hereof, subject to his execution and
non-revocation of the Release by the Release Effective Date.
(ii)    If the Executive gives a Non-Renewal Notice to the Company, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with (w) the Accrued Benefits, (x)
any Unpaid Bonus in respect of the calendar year prior to the calendar year in
which the termination occurs, (y) a Pro-Rated Bonus in respect of the calendar
year in which the termination occurs and (z) in the event that such Notice of
Non-Renewal is given by the Executive upon his retirement from the Company on or
after his attainment of age 72, full vesting as of the date of termination of
any and all equity or equity-based awards relating to the securities of the
Company and any Fund Incentives that are outstanding and unvested immediately
prior to the date of such termination.
(f)    Return of Property. Upon any termination of the Executive’s employment
hereunder, the Executive shall as soon as practicable following such termination
deliver or cause to be delivered to the Company the tangible property owned by
the Company, which is in the possession or control of the Executive.
Notwithstanding the foregoing, the Executive shall be permitted to retain his
calendar and his contacts and investor lists, all compensation-related plans and
agreements, any documents reasonably needed for personal tax purposes and his
personal notes, journals, diaries and correspondence (including personal
emails). In addition, the Executive shall be able to retain his mobile phone(s)
and personal computer(s) and his cell phone number(s).
(g)    Resignation as Officer or Director. Unless requested otherwise by the
Company, upon any termination of the Executive’s employment hereunder the
Executive shall resign each position (if any) that the Executive then holds as
an officer or director of the Company. The Executive’s execution of this
Agreement shall be deemed the grant by the Executive to the officers of the
Company of a limited power of attorney to sign in the Executive’s name and on
the Executive’s behalf any such documentation as may be required to be executed
solely for the limited purposes of effectuating such resignations.
(h)     No Set-Off or Mitigation. The Company’s obligations to make payments
under this Agreement shall not be affected by any set-off, counterclaim,
recoupment or other claim the Company or any of its affiliates may have against
the Executive. The Executive does not need to seek other employment or take any
other action to mitigate any amounts owed to the Executive under this Agreement,
and those amounts shall not be reduced if the Executive does obtain other
employment.
5.    RESTRICTIVE COVENANTS. The Executive is entering into the Restrictive
Covenant Agreement, substantially in the form attached as Exhibit B hereto (the
“Restrictive Covenant Agreement”), as of the date





--------------------------------------------------------------------------------




hereof. The Restrictive Covenant Agreement shall become effective as of the
Effective Date and shall continue in effect at all applicable times following
the Effective Date in accordance with the terms and conditions thereof.
6.    SECTION 280G.
(a)    Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized, accounting firm which shall be designated by
the Company with the Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by the Executive from the Company or any
of its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
Accounting Firm shall determine if the payments or benefits to be received by
the Executive that are subject to Section 280G of the Code shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax, but such reduction shall occur if and only to the extent that the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes, and employment, Social Security
and Medicare taxes on such reduced Total Payments), is greater than or equal to
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes and
employment, Social Security and Medicare taxes on such Total Payments and the
amount of Excise Tax (or any other excise tax) to which the Executive would be
subject in respect of such unreduced Total Payments). For purposes of this
Section 6(a), the above tax amounts shall be determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied (or is likely to apply) to the Executive’s taxable income for the tax
year in which the transaction which causes the application of Section 280G of
the Code occurs, or such other rate(s) as the Accounting Firm determines to be
likely to apply to the Executive in the relevant tax year(s) in which any of the
Total Payments is expected to be made. If the Accounting Firm determines that
the Executive would not retain a larger amount on an after-tax basis if the
Total Payments were so reduced, then the Executive shall retain all of the Total
Payments.
(b)    Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 6(a), the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.
(c)    Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code will be taken into
account; (ii) no portion of the Total Payments will be taken into account which,
in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the
Executive and selected by the Accounting Firm, does not constitute a “parachute
payment”





--------------------------------------------------------------------------------




within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Tax Counsel, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The Executive and the Company shall
furnish such documentation and documents as may be necessary for the Accounting
Firm to perform the requisite calculations and analysis under this Section 6
(and shall cooperate to the extent necessary for any of the determinations in
this Section 6(c) to be made), and the Accounting Firm shall provide a written
report of its determinations hereunder, including detailed supporting
calculations. If the Accounting Firm determines that aggregate Total Payments
should be reduced as described above, it shall promptly notify the Executive and
the Company to that effect. In the absence of manifest error, all determinations
by the Accounting Firm under this Section 6 shall be binding on the Executive
and the Company and shall be made as soon as reasonably practicable and in no
event later than fifteen (15) days following the later of the Executive’s date
of termination of employment or the date of the transaction which causes the
application of Section 280G of the Code. The Company shall bear all costs, fees
and expenses of the Accounting Firm and any legal counsel retained by the
Accounting Firm.
(d)     Additional Payments. If the Executive receives reduced payments and
benefits by reason of this Section 6 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that the Executive could have received a greater
amount without resulting in any Excise Tax, then the Company shall thereafter
pay the Executive the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable following
such determination.
7.    CHANGE-IN-CONTROL.
(a)     Equity Awards Fully Vest. On the effective date of any
Change-in-Control, all equity or equity-based awards relating to the securities
of the Company and any Fund Incentives held by Executive that are outstanding
and unvested shall fully vest.
(b)    Definition of Change-in-Control. For purposes of this Agreement, the
term, “Change in Control”, shall have the meaning provided for in the Colony
Capital, Inc. 2014 Omnibus Stock Incentive Plan.
78.    ASSIGNMENT; ASSUMPTION OF AGREEMENT. No right, benefit or interest
hereunder shall be subject to assignment, encumbrance, charge, pledge,
hypothecation or setoff by the Executive in respect of any claim, debt,
obligation or similar process. This Agreement may not be assigned by CFI and CFI
will require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Company to assume expressly and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.
89.    MISCELLANEOUS PROVISIONS.
(a)    No Breach of Obligation to Others. The Executive represents and warrants
that his entering into this Agreement does not, and that his performance under
this Agreement and consummation of the transactions contemplated hereby and
thereby will not, violate the provisions of any agreement or instrument to which
the Executive is a party or any decree, judgment or order to which the Executive
is subject, and that this Agreement constitutes a valid and binding obligation
of the Executive enforceable against the Executive in accordance with its terms.





--------------------------------------------------------------------------------




(b)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.
(c)    Entire Agreement. This Agreement, together with the documents referred to
herein, constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to the Executive’s employment with the
Company, and it cancels and replaces any and all prior understandings,
agreements and term sheets between the Executive and CFI and any of its
subsidiaries or affiliates; provided, that, this Agreement shall not alter,
amend or supersede (i) any Fund Incentives issued to Executive by CC in
connection with his prior employment, (ii) any interest the Executive or any of
his affiliates may have in any general partner of any fund or related entity
managed by the Company, the terms of any of the OP Units issued pursuant to, or
other rights the Executive may have under the Contribution Agreements, (iii) the
Ancillary Documents (as defined in the Contribution Agreement), (iv) the
Indemnification Agreement referenced in Section 3(g) of this Agreement to which
the Executive or any of his affiliates is a party or beneficiary and (v) any
equity grant made by CFI to the Executive prior to the Effective Date. All
promises, representations, collateral agreements and understandings not
expressly incorporated in this Agreement are hereby superseded by this
Agreement.
(d)    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:
If to the Company:
Colony FinancialCapital, Inc.
 
2450 Broadway, 6 515 South Flower Street, 44th Floor
 
Santa Monica, CA 90404
 
Los Angeles, California 90071
 
Attention: General Counsel
 
 
If to the Executive:
to the last address of the Executive
 
in the Company’s records specifically identified for notices
 
under this Agreement
 
 
With a copy to:
Frank Reddick
 
Akin Gump Strauss Hauer & Feld LLP
 
2029 Century Park East
 
Los Angeles, California 90067
 
 
With a copy to:
Michael S. Katzke
 
Katzke & Morgenbesser LLP
 
1345 Avenue of the Americas, 31st Floor
 
New York, NY 10105

or to such other address as is provided by a party to the other from time to
time.





--------------------------------------------------------------------------------




(e)    Survival. The representations, warranties and covenants of the Executive
contained in this Agreement will survive any termination of the Executive’s
employment with the Company.
(f)    Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by the Executive and CFI.
No waiver by either party hereto at any time of any breach by the other party
hereto of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement and the transactions contemplated herein shall terminate automatically
without any further action by any party upon the termination of the Contribution
Agreement.
(g)    Further Assurances. The parties hereto will from time to time after the
date hereof execute, acknowledge where appropriate and deliver such further
instruments and take such other actions as any other party may reasonably
request in order to carry out the intent and purposes of this Agreement.
(h)    Severability. If any term of provision hereof is determined to be invalid
or unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
(i)    Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Santa Monica, California before a panel of
three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:
(i) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;
(ii)    The California Arbitration Act shall govern the arbitration, the
agreement to arbitrate, and any proceedings to enforce, confirm, modify or
vacate the award;
(iii)    The arbitrators shall apply California law;
(iv)    Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);
(iv)    The award shall be written, reasoned, and shall include findings of fact
as to all factual issues and conclusions of law as to all legal issues;
(v)     Either party may seek a de novo review by the Court of the conclusions
of law included in the award and any petition or motion to enforce, confirm,
modify or vacate the award; and
(vi)     The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.
The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses





--------------------------------------------------------------------------------




of the arbitrators; provided, that, the arbitrator shall have the same authority
to award reasonable attorneys’ fees to the prevailing party in any arbitration
as part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.
(j)    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. In the event that
any provision of Agreement or any other agreement or award referenced herein is
mutually agreed by the parties to be in violation of Section 409A of the Code,
the parties shall cooperate reasonably to attempt to amend or modify this
Agreement (or other agreement or award) in order to avoid a violation of Section
409A of the Code while attempting to preserve the economic intent of the
applicable provision. Notwithstanding anything contained herein to the contrary,
the Executive shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement which are subject to
Section 409A of the Code until the Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement or any other arrangement between the
Executive and the Company during the six-month period immediately following the
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following the Executive’s separation from
service (or, if earlier, the Executive’s date of death). To the extent required
to avoid an accelerated or additional tax under Section 409A of the Code,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. CFI makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. For
purposes of this Section 89(j), Section 409A of the Code shall include all
regulations and guidance promulgated thereunder.
(k)    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
(l)    Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
(m)    Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.
(n)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.





--------------------------------------------------------------------------------




(o)    Cooperation. For a period of 12 months following the termination of the
Executive’s employment with the Company for any reason, the Executive shall
provide reasonable cooperation in connection with any action or proceeding (or
any appeal from any action or proceeding) which relates to events during the
Executive’s employment hereunder of which the Executive has knowledge. The
Company shall reimburse the Executive for the Executive’s reasonable travel
expenses incurred in connection with the foregoing, in accordance with the
Company’s policies (and consistent with the Executive’s travel practices during
the Executive’s employment with the Company) and subject to the delivery of
reasonable support for such expenses. Any such requests for cooperation shall be
subject to the Executive’s business and personal schedule and the Executive
shall not be required to cooperate against his own legal interests or the legal
interests of his employer or partners or business ventures. In the event the
Executive reasonably determines that he needs separate legal counsel in
connection with his cooperation, the Company shall reimburse the Executive for
the reasonable costs of such counsel as soon as practicable (and in any event
within thirty (30) days) following its receipt of an invoice for such costs. In
the event the Executive is required to cooperate for more than eight (8) hours
in any 12-month period, the Executive shall be paid an hourly consulting fee in
an amount mutually agreed between the Company and Executive at the time.
(p)    Effectiveness. This Agreement and the transactions contemplated herein
shall be conditioned upon the closing of the transactions contemplated by the
Contribution Agreement. In the event that the Contribution Agreement terminates
prior to the closing of the transactions contemplated thereby, this Agreement
shall terminate automatically without any further action by any party and shall
be void ab initio.
(q)     Definition of CFI. “CFI” means, for purposes of this Agreement, (i) from
the Effective Date through the day prior to the closing of the Merger
Transaction, Colony Capital, Inc., and (ii) from and after the date of the
closing of the Merger Transaction, the Surviving Company and its successors and
assigns..


[remainder of page intentionally left blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
COLONY FINANCIAL, INC.


By: ______________________________
Name:
Title:


EXECUTIVE


_________________________________
Thomas J. Barrack, Jr.
















































[Signature Page to Barrack Employment Agreement]





--------------------------------------------------------------------------------




Schedule 1


Current Activities

























































































--------------------------------------------------------------------------------




Exhibit A


Form of Release


Thomas J. Barrack, Jr. (“Executive”), a former employee of Colony Financial,
Inc. (“CFI” and together with its subsidiaries, the “Employer”), hereby enters
into and agrees to be bound by this General Waiver and Release of Claims (the
“Release”). Executive acknowledges that he is required to execute this Release
in order to be eligible for certain post-termination benefits (the
“Post-Termination Benefits”) as set forth in Section [4(c)(ii)] / [4(e)(i)] of
his Employment Agreement with CFI, dated December 23, 2014 (the “Employment
Agreement”). Unless otherwise indicated, capitalized terms used but not defined
herein shall have the meanings specified in the Employment Agreement.


1.    SEPARATION DATE. Executive acknowledges and agrees that his separation
from Employer was effective as of _____, 20XX ( the “Separation Date”).


2.     WAGES FULLY PAID. Executive acknowledges and agrees that he has received
payment in full for all salary and other wages, including without limitation any
accrued, unused vacation or other similar benefits earned through the Separation
Date.


3.     EXECUTIVE’S GENERAL RELEASE OF CLAIMS.


(a)    Waiver and Release. Pursuant to Section [4(c)(ii)] / [4(e)(i)] of the
Employment Agreement, and in consideration of the Post-Termination Benefits to
be provided to Executive as outlined in the Employment Agreement and this
Release as set forth herein, Executive, on behalf of himself and his heirs,
executors, administrators and assigns, forever waives, releases and discharges
Employer, its officers, directors, owners, shareholders and agents (collectively
referred to herein as, the “Employer Group”), and each of its and their
respective officers, directors, shareholders, members, managers, employees,
agents, servants, accountants, attorneys, heirs, beneficiaries, successors and
assigns (together with the Employer Group, the “Employer Released Parties”),
from any and all claims, demands, causes of actions, fees, damages, liabilities
and expenses (including attorneys’ fees) of any kind whatsoever, whether known
or unknown, that Executive has ever had or might have against the Employer
Released Parties that directly or indirectly arise out of, relate to, or are
connected with, Executive’s services to, or employment by the Company,
including, but not limited to (i) any claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of Title 42 of the United States Code, the Sarbanes-Oxley
Act of 2002, as amended, the Worker Adjustment and Retraining Notification Act,
as amended, the Age Discrimination in Employment Act, as amended, the Uniform
Services Employment and Reemployment Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, and the California Labor Code, as
amended, and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and (ii) any tort and/or
contract claims, including any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm. Executive
acknowledges that if the Equal Employment Opportunity Commission or any other
administrative agency brings any charge or complaint on his behalf or for his
benefit, this Release bars Executive from receiving, and Executive hereby waives
any right to, any monetary or other individual relief related to such a charge
or complaint. This Release, however, excludes (i) any claims made under state
workers’ compensation or unemployment laws, and/or any claims that cannot be
waived by law, (ii) claims with respect to the breach of any covenant (including
any payments under the Employment Agreement) to be performed by Employer





--------------------------------------------------------------------------------




after the date of this Release, (iii) any rights to indemnification or
contribution or directors & officers liability insurance under the Employment
Agreement, Indemnification Agreement, any operative documents of the Company or
any applicable law, (iv) any claims as a holder of Company equity awards under
the Company’s equity incentive plans or as a holder of Fund Incentives, and (v)
any claims for vested benefits under any employee benefit plan (excluding any
severance plan and including claims under the Consolidated Omnibus Budget
Reconciliation Act of 1985) or any claims that may arise after the date
Executive signs the Release.
(b)    Waiver of Unknown Claims; Section 1542. Executive intends to fully waive
and release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Release is intended to cover, and does cover, not only
all known injuries, losses or damages, but any injuries, losses or damages that
he does not now know about or anticipate, but that might later develop or be
discovered, including the effects and consequences of those injuries, losses or
damages. Executive expressly waives the benefits of and right to relief under
California Civil Code Section 1542 (“Section 1542”), or any similar statute or
comparable common law doctrine in any jurisdiction. Section 1542 provides:
Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.
Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Release, he assumes and
waives the risks that the facts and the law may be other than he believes and
that, after signing this Release, he may discover losses or claims that are
released under this Release, but that are presently unknown to him, and he
understands and agrees that this Release shall apply to any such losses or
claims.


(c)    Acknowledgement of ADEA Waiver. Without in any way limiting the scope of
the foregoing general release of claims, Executive acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (the “ADEA”) and that such waiver and release is knowing
and voluntary. This waiver and release does not govern any rights or claims that
might arise under the ADEA after the date this Release is signed by Executive.
Executive acknowledges that: (i) the consideration given for this Release is in
addition to anything of value to which Executive otherwise would be entitled to
receive; (ii) he has been advised in writing to consult with an attorney of his
choice prior to signing this Release; (iii) he has been provided a full and
ample opportunity to review this Release, including a period of at least
twenty-one (21) days within which to consider it (which will not be lengthened
by any revisions or modifications); (iv) he has read and fully understands this
Release and has had the opportunity to discuss it with an attorney of his
choice; (v) to the extent that Executive takes less than twenty-one (21) days to
consider this Release prior to execution, he acknowledges that he had sufficient
time to consider this Release with counsel and that he expressly, voluntarily
and knowingly waives any additional time; and (vi) Executive is aware of his
right to revoke this Release at any time within the seven (7)-day period
following the date on which he executes this Release. Executive further
understands that he shall relinquish any right he has to Post-Termination
Benefits described in the Employment Agreement if he exercises his right to
revoke this Release. Notice of revocation must be made in writing and must be
received by [Name, Title], no later than 5:00 p.m. Pacific Time on the seventh
(7th) calendar day immediately after the day on which Executive executes this
Release.







--------------------------------------------------------------------------------




4.    NO CLAIMS BY EXECUTIVE. Executive affirms and warrants that he has not
filed, initiated or caused to be filed or initiated any claim, charge, suit,
complaint, grievance, action or cause of action against Employer or any of the
other Employer Released Parties.


5.    NO ASSIGNMENT OF CLAIMS. Executive affirms and warrants that he has made
no assignment of any right or interest in any claim which he may have against
any of the Employer Released Parties.


6.    ADVICE OF COUNSEL. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Release; (b) that he has, in fact,
consulted with an attorney regarding this Release; (c) that he has carefully
read and understands all of the provisions of this Release; and (d) that he is
knowingly and voluntarily executing this Release in consideration of the
Post-Termination Benefits provided under the Employment Agreement.


[remainder of page intentionally left blank]









































--------------------------------------------------------------------------------




By his signature, Thomas J. Barrack, Jr. hereby knowingly and voluntarily
executes this Release as of the date indicated below.
_________________________________
Thomas J. Barrack, Jr.




Dated: ________________










































































[Signature Page to Barrack Release]









--------------------------------------------------------------------------------




Exhibit B


Form of Restrictive Covenant Agreement


[To Come]

















































--------------------------------------------------------------------------------





ANNEX II
AMENDED RESTRICTIVE COVENANT AGREEMENT
[See Attached]





--------------------------------------------------------------------------------




EXECUTION VERSION
RESTRICTIVE COVENANT AGREEMENT
THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), dated as of December 23,
2014, and effective as of the Effective Date (as defined below), and amended by
that certain First Amendment to Employment Agreement, Lock-Up Agreement and
Restrictive Covenant Agreement, dated as of June 2, 2016, and that certain
Second Amendment to Employment Agreement and Restrictive Covenant Agreement,
dated as of March 1, 2019 (the “Second Amendment Effective Date”), is made by
and between Colony FinancialCapital, Inc., a Maryland corporation (formerly
known as Colony Financial, Inc. and Colony Northstar, Inc.) (“CFI”), and Thomas
J. Barrack, Jr. (“Barrack”). CFI, together with its Subsidiaries (which,
following the Effective Date, shall include NewCo and its
Subsidiaries)subsidiaries is hereinafter referred to as “the Company,” and where
the context permits, references to “the Company” shall include the Company and
any successor to the Company. Any capitalized term that is used but not
otherwise defined in this Agreement shall have the meaning set forth in
WHEREAS, prior to the Contribution Agreement (as(defined below).WHEREAS, certain
businesses of the Company are currentlywere externally managed and advised by a
subsidiary of Colony Capital, LLC (“CC”) pursuant to the terms of a management
agreement;
WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and CFI RE
Masterco, LLC, a Delaware limited liability company (the “OP”) have entered into
that certain Contribution and Implementation Agreement, dated as of December 23,
2014 (the “Contribution Agreement”), pursuant to which, among other things, CC
Holdings, CC and CCH will contributecontributed to the OP and the OP will
acquireacquired from CC Holdings, CC and CCH the membership interests in NewCo
held by CC Holdings, CC and CCH (which constituteconstituted all of the
membership interests of NewCo) (along with the other transactions contemplated
thereby, the “Contribution”) and the management of the Company will be
internalized;
WHEREAS, Barrack, CC, CFI and the OP have entered into that certain Lock-Up and
Liquidated Damages Agreement, dated as of December 23, 2014 (the “Lock-Up
Agreement”), which sets forth certain restrictions on the transfer of the CC New
Units (as defined in the Lock-Up Agreement) to be issued by CFI to CC in
connection with the Contribution;
WHEREAS, effective as of the closing of the Contribution (the date on which such
closing occursoccurred, the “Effective Date”), Barrack will becomebecame
employed by the Company and will serveserved as the Executive Chairman and
Chairman of the Board of Directors of CFI in accordance with terms of the
Employment Agreement by and between CFI and Barrack, dated as of the date hereof
(the “Employment Agreement”);
WHEREAS, Barrack (i) is a substantial beneficial holder of equity interests in
CC and its Affiliates, (ii) has been actively involved in the management of the
business of CC and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of CC and (iii) in the course of his participation in the business of CC, has
also developed on behalf of CC significant goodwill that is now a significant
part of the value of CC;
WHEREAS, the Company desires to protect its investment in the assets, businesses
and goodwill of CC to be acquired as part of the Contribution and, accordingly,
as a material condition to its willingness





--------------------------------------------------------------------------------




to enter into the Contribution Agreement and consummate the Contribution, has
required that Barrack agree to limit certain activities by Barrack (as
contemplated hereby) that would compete with or otherwise harm such assets,
businesses or goodwill;
WHEREAS, as part of the consideration and inducement to CFI to enter into the
Contribution Agreement and acquire such assets, businesses and goodwill, Barrack
is willing to agree to enter into this Agreement and abide by such restrictions;
WHEREAS, the parties intend this Agreement to be in compliance with California
Business and Professions Code Section 16601 (“BPC Section 16601”) to the extent
that it is applicable, and further intend for it to be fully enforceable under
any applicable Law; and
WHEREAS, NorthStar Realty Finance Corp., a Maryland corporation, CFI, NorthStar
Asset Management Group, Inc., a Delaware corporation, and the other parties
named therein, have entered into that certain Agreement and Plans of Merger,
dated as of June 1, 2016, (the “Merger Agreement”) pursuant to which, among
other things, CFI will bewas merged into New Polaris (as defined in the Merger
Agreement) (the “Merger Transaction”), with New Polaris as the surviving
corporation (the “Surviving Company”);
WHEREAS, the Company changed its name to “Colony Capital, Inc.” on June 22,
2018.
WHEREAS, the Board appointed Barrack Chief Executive Officer of CFI effective
November 5, 2018.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.    Defined Terms. For purposes of this Agreement, the following terms have
the respective meanings set forth below:
(a)    “Business” means (x) the business of acquiring, originating and managing
real estate-related debt and equity investments; provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries even though such businesses may own or lease real
property and (y) any alternative asset management business (other than CC) in
which more than 25% of the total capital committed is third party capital from
passive investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.
(b)    “Company Materials” means all Materials that Barrack makes or conceives,
or has made or conceived, solely or jointly, during the period of Barrack’s
retention by or employment with the Company, whether or not patentable or
registerable under copyright, trademark or similar statutes, which (i) are
related to the current or demonstrably (by expenditure of material resources or
material time spent by senior management) anticipated business or activities of
the Company (which includes any fund managed by the Company during or prior to
the period of Barrack’s retention by or employment with the Company); and (ii)
are otherwise developed by Barrack through the use of the Company’s confidential
information, equipment, software, or other facilities or resources at a time
during which Barrack has been a consultant, or employee (temporary or otherwise)
of the Company. Notwithstanding the foregoing, Company Materials shall not
include any Materials conceived or made, solely or jointly, by Barrack in
connection with the performance of Permitted Activities.





--------------------------------------------------------------------------------




(c)    “Confidential Information” means information that is not generally known
to the public and that is or was used, developed or obtained by Barrack (in his
capacity as a member or employee of CC) or CC; provided, however, Confidential
Information will not include any information that is generally available to the
public or within the industry prior to the date Barrack proposes to disclose or
use such information. For the avoidance of doubt, “Confidential Information”
does not include (x) information concerning non-proprietary business or
investment practices, methods or relationships customarily employed or entered
into by comparable business enterprises, (y) the identity of investors and their
investment practices, methods and relationships, financing sources or capital
market intermediaries and (z) information that is used, developed or obtained by
Barrack in connection with the performance of Permitted Activities.
    (d)    “Inventions” means any inventions, improvements, developments, ideas
or discoveries whether patentable or unpatentable, that meets any one of the
following criteria: (i) relates at the time of conception or reduction to
practice to: (A) the business, projects or products of the Company, or to the
utilization thereof; or (B) the actual or demonstrably anticipated research or
development of the Company; (ii) results from any work performed directly or
indirectly by Barrack for the Company; or (iii) results, at least in part, from
Barrack’s use of the Company’s time, equipment, supplies, facilities or trade
secret information; provided, however, that Inventions shall not include (x) any
Invention which qualifies fully under the provisions of California Labor Code
Section 2870 (a copy of which is attached as Exhibit 1), including any idea or
invention which is developed entirely on Barrack’s own time without using the
Company’s equipment, supplies, facilities or trade secret information, and which
is not related to the business (either actual or demonstrably anticipated), and
which does not result from work performed for the Company and (y) inventions,
improvements, developments, ideas or discoveries conceived or reduced to
practice by Barrack exclusively in connection with the performance of Permitted
Activities.
(e)    “Materials” means all articles, reports, documents, memoranda, notes,
other works of authorship, data, databases, discoveries, designs, developments,
ideas, creative works, improvements, inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).
(f)    “Permitted Activities” means each of the activities described in Section
2 hereof.
(g)    “Person” means any individual, company, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.
(h)    “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Barrack’s employment with
the Company; provided that the Restricted Period shall immediately cease if such
termination of employment is either by the Company without Cause (including due
to Non-Renewal by the Company) or, by Barrack for Good Reason or by either the
Company or by Barrack following a Change in Control (in each case, such
capitalized termterms used herein as defined in the Employment Agreement).
(i)    “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland, the United States, (ii) any state in the United
States and/or other country listed in clause (i), and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.
2.    Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Barrack from:





--------------------------------------------------------------------------------




(a)    engaging in the Personal Activities (as defined in the Employment
Agreement);
(b)    owning, directly or indirectly, solely as an investment, securities of
any such Person which are traded on any national securities exchange or NASDAQ
if Barrack (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;
(c)    managing any capital accounts, or exercising any of the rights and
obligations of the general partner, of the upper-tier general partners with
respect to the Subject Funds, or any CC Retained Assets or CC Retained
Liabilities of CC Parties following the Effective Date;
(d)    taking any actions with respect to (x) investments made (or legally
committed to be made) on or prior to the date hereof (including investments in
Colony AH Member LLC and its subsidiaries, SONIFI Solutions, Inc., and Miramax
FilmsLH-COL Participants, LLC or any other Affiliate of CC that is organized to
acquire or invest in Lending Home Corporation and FYH-Bar Holdings, LLC or any
other Affiliate of CC that holds an investment in Adaptive Studios), (y)
follow-on investments to the investments described in clause (x) that are not
real estate-related or the sourcing of investments for the investments described
in clause (x) that are not real estate-related or (z) investments made to
refinance or restructure the investments described in clauses (x) and (y) that
are not real estate-related;
(e)    making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);
(f)    making any passive investment (or group of related passive investments)
of less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments; or
(g)    making investments in private companies that are (x) not engaged in the
real estate or hospitality industries, (y) do not predominantly make investments
in real estate-related debt and equity instruments and (z) do not make
investments similar to those made by CFI and the OP equal to the lesser of (x)
5% of the outstanding equity securities of such private company and (y) $30
million per company or group of affiliated companies operating as part of one
business.
3.    Non-Competition. Barrack shall not, during the Restricted Period, directly
or indirectly, in any manner within the Restricted Territory: (i) engage in the
Business (other than through the Company and its Affiliates); (ii) render any
services as an employee, officer, director or consultant to any Person (other
than the Company) engaged in the Business; or (iii) make an investment in a
Person engaged in the Business as a partner, shareholder, principal, member or
other owner of equity interests (or securities convertible into or exercisable
for, equity interests); provided, however, nothing contained in this Agreement
shall restrict Barrack from (x) engaging in any activity that he determines in
good faith is in furtherance of the interests of the Company in the performance
of his duties for the Company and/or (y) engaging in any Permitted Activity. In
addition, nothing herein shall prohibit Barrack from providing services to an
entity engaged in the Business if Barrack’s services are solely limited to a
unit, division, or subsidiary of such entity which does not engage in the
Business and Barrack does not provide services directly or indirectly to, or
with respect to, the Business.





--------------------------------------------------------------------------------




4.    Non-Solicitation. Except as necessary, appropriate or desirable to perform
his duties to the Company during his employment, Barrack shall not during the
Restricted Period, without CFI’s prior written consent, (i) directly or
indirectly, on his own behalf or for any other Person, knowingly (A) solicit or
induce any (x) officer or director or (y) employee or independent contractor of
the Company who is a natural person that provides consulting or advisory
services with respect to sourcing or consummating financings or investments, in
either case, to terminate his or her relationship with the Company, or (B) hire
any such individual whom Barrack knows left the employment of the Company during
the previous 12 months or (ii) directly or indirectly, on his own behalf or for
any other Person, solicit or induce any investors to terminate (or diminish in
any material respect) his, her or its relationship with the Company. For the
avoidance of doubt, identification or doing business with or co-investing with
any limited partners, investors, financing sources or capital markets
intermediaries with regard to activity that is not prohibited by Section 3 above
shall not be deemed to be a breach of this Section 4 or otherwise. Barrack shall
not be in violation of this Section 4 by reason of providing a personal
reference for any officer, director or employee of the Company or soliciting
individuals for employment through a general advertisement not targeted
specifically to officers, directors or employees of the Company. This Section 4
shall not prohibit Barrack from (x) soliciting or hiring any of the Persons
listed on Exhibit 2 attached hereto or (y) engaging the services of Jonathan
Grunzweig and Mark Hedstrom during their employment with CFI solely in
connection with Permitted Activities engaged in by Barrack; provided, however,
that with respect to clause (y), such employees will only provide services in
connection with Permitted Activities consistent with services provided prior to
the Effective Date. In addition, except as otherwise provided in this Section 4,
during the Restricted Period, in the event that Barrack engages the services of
any Business Employee in connection with any business of CC following the
Effective Date or in connection with the Permitted Activities engaged in by
Barrack, Barrack shall pay a reasonable fee (based on such Business Employee’s
then current compensation and cost of providing benefits, relative to the amount
of such Business Employee’s business time spent performing such services to
Barrack) to the Company for the services of such Business Employee.
5.    Confidential Information. At all times on and following the Effective
Date, Barrack shall not disclose or use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company or any
of its affiliates, any Confidential Information except to the extent that (i)
such disclosure or use is related to, necessary, appropriate or desirable in
connection with Barrack’s performance of his duties to the Company or (ii) is
related to any good faith dispute between Barrack and the Company or any of its
affiliates or otherwise in connection with any action by Barrack to enforce his
rights or defend his actions under this Agreement, the Contribution Agreement,
the Lock-Up Agreement, the Employment Agreement or any other agreement with the
Company or any of its affiliates. Nothing contained herein shall preclude
Barrack from disclosing Confidential Information to his immediate family and
personal legal and financial advisor(s), provided that Barrack informs such
family member(s) and/or advisor(s) that the information is confidential in
nature and receives reasonable assurances that the family member(s) and/or
advisor(s) shall not disclose such information except as required by Law or by
any Authority with apparent jurisdiction over such Person. Nothing in this
Agreement shall be construed to prevent Barrack from complying with applicable
Law, or disclosing information pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does not in Barrack’s reasonable judgment exceed the extent of
disclosure required by such Law. Barrack shall, to the extent legally permitted,
promptly provide written notice of any such order to an authorized officer of
the Company after receiving such order and reasonably cooperate with any efforts
of the Company to seek a protective order or other measure to protect the
confidentiality of such information.





--------------------------------------------------------------------------------




6.    Mutual Non-Disparagement.
(a)    At all times on and following the Effective Date, Barrack shall refrain
from making any disparaging statements about the Company or any of its present
or (to the extent such Persons serve in such capacity during Barrack’s
employment with the Company) future officers, directors, and, in their capacity
as such, employees, to any third Persons, including, without limitation, to any
press or other media, except (i) to the extent required by Law or legal process,
by any Authority with apparent jurisdiction or applicable securities
considerations, (ii) related to any good faith litigation or similar proceeding
between Barrack and the Company or any of such officers or directors or
otherwise in connection with any good faith litigation or similar proceeding or
other efforts by Barrack to enforce his rights or defend his actions under this
Agreement, the Contribution Agreement, the Lock-Up Agreement, the Employment
Agreement or any other agreement with the Company or any of such officers or
directors or (iii) for the making of any critical remarks about any such Person
in connection with any analyses made or opinions expressed in the ordinary
course of his duties to the Company during his employment therewith.
(b)    At all times on and following the Effective Date, the senior executive
officers of the Company shall not make, or cause to be made by the Company, any
disparaging or negative statements about Barrack to any third Persons,
including, without limitation, to any press or other media, except (i) to the
extent required by Law or legal process, by any Authority with apparent
jurisdiction or applicable securities considerations, (ii) related to any good
faith litigation or similar proceeding between Barrack and the Company or
otherwise in connection with any good faith litigation or similar proceeding by
Barrack to enforce his rights or defend his actions under this Agreement, the
Contribution Agreement, the Lock-Up Agreement, the Employment Agreement or any
other agreement with the Company or (iii) for the making of any critical remarks
about Barrack in connection with any analyses made or opinions expressed in the
ordinary course of their respective duties to the Company during their
employment therewith.
7.    Intellectual Property.
(a)    Barrack agrees that all Company Materials shall be deemed “work made for
hire” by the Company as the “author” and owner to the extent permitted by United
States copyright Law. To the extent (if any) that some or all of the Company
Materials do not constitute “work made for hire,” Barrack hereby irrevocably
assigns to the Company for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, all right, title and interest in
and to such Company Materials (including without limitation any and all
copyright rights, patent rights and trademark rights and goodwill associated
therewith). The provisions of this paragraph will apply to all Company Materials
which are or have been conceived or developed by Barrack, solely or jointly,
whether or not further development or reduction to practice may take place after
the termination of Barrack’s employment or retention by the Company.
(b)    Barrack further agrees that he will execute and deliver to CFI any and
all further documents or instruments and do any and all further acts which the
Company reasonably requests in order to perfect, confirm, defend, police and
enforce the Company’s intellectual property rights, and hereby grants to the
officers of the Company an irrevocable power of attorney, coupled with interest,
to such end. Barrack shall be promptly reimbursed by the Company for all costs
and expenditures incurred in connection with any cooperation referenced in this
Section 7(b).
8.    Injunctive Relief; Other Remedies. The parties agree that the remedy at
Law for any breach of this Agreement is and will be inadequate, and in the event
of a breach or threatened breach by Barrack of the provisions of Sections 3, 4,
5, 6, or 7 of this Agreement, the Company shall be entitled to an injunction
restraining Barrack from the conduct which would constitute a breach of this
Agreement. Subject to the





--------------------------------------------------------------------------------




limitations provided for in the proviso to this sentence, nothing herein
contained shall be construed as prohibiting the Company from pursuing any other
remedies available to it or them for such breach or threatened breach,
including, without limitation, specific performance and/or the recovery of
damages from Barrack; provided that the recovery of damages in respect of a
breach of any of the obligations set forth in Section 3 hereof shall be limited
as provided for in the Lock-Up Agreement.
9.    Reasonableness and Enforceability of Covenants.
(a)    The recitals to this Agreement are incorporated herein by this reference.
The parties hereto acknowledge and agree with such recitals, and further agree
that the value of the consideration paid by CFI in connection with the
Contribution is substantial and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the Company is a material part of the consideration being provided
in connection with the Contribution.
(b)    The parties expressly agree that the character, duration and geographical
scope of this Agreement are reasonable in light of the circumstances as they
exist on the date upon which this Agreement has been executed, including, but
not limited to, Barrack’s material economic interest in the Contribution,
Barrack’s importance within the business to be contributed in the Contribution,
and Barrack’s position of confidence and trust as a stockholder of CFI.
(c)    Barrack acknowledges that, (i) in connection with the Contribution, the
Company will be vested with the goodwill of, and will directly or indirectly
carry on, the business of CC; (ii) the restrictive covenants and the other
agreements contained herein (collectively, the “Restrictive Covenants”) are an
essential part of this Agreement and the contemplated Contribution; (iii) the
contemplated Contribution is designed and intended to qualify as a sale (or
other disposition) by Barrack within the meaning of BPC Section 16601 and (iv)
the covenants contained in this Agreement are intended to be and would be
enforceable under BPC Section 16601. Barrack and the Company agree not to
challenge the enforceability of the covenants (and the limitations and
qualifications included as part thereof) contained in this Agreement.
(d)    Barrack agrees to be bound by the Restrictive Covenants and the other
agreements contained in this Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements contained herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Agreement.
10.    Acknowledgements. Barrack acknowledges that (i) his work for the Company
will continue to give him access to the confidential affairs and proprietary
information of the Company; (ii) the agreements and covenants of Barrack
contained in this Agreement are essential to the business and goodwill of the
Company; and (iii) CFI would not have entered into the Contribution Agreement or
the Employment Agreement but for the covenants and agreements set forth herein.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.
12.    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on





--------------------------------------------------------------------------------




the date of transmission, if sent by facsimile; or (d) on the date of requested
delivery if sent by a recognized overnight courier:
If to the Company:
Colony Financial, Inc.
 
2450 Broadway, 6th Floor
 
Santa Monica, CA 90404
 
 
 
Attention: General Counsel
 
 
If to the Executive:
to the last address of Barrack
 
in the Company’s records specifically identified for notices
 
under this Agreement
 
 
With a copy to:
Akin Gump Strauss Hauer & Feld LLP
 
2029 Century Park East
 
Los Angeles, California 90067
 
Attention: Hushmand Sohaili
 
 
 
Katzke & Morgenbesser LLP
 
1345 Avenue of the Americas, 31st Floor
 
New York, NY 10105
 
Attention: Michael S. Katzke

or to such other address as is provided by a party to the other from time to
time.
13.    Survival. The representations, warranties and covenants of Barrack and
the Company contained in this Agreement will survive any termination of
Barrack’s employment with the Company through the end of the Restricted Period.
14.    Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by Barrack and CFI. No
waiver by either party hereto at any time of any breach by the other party
hereto of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement and the transactions contemplated herein shall terminate automatically
without any further action by any party upon the termination of the Contribution
Agreement.
15.    Severability. Barrack acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographic and temporal scope and in
all other respects. If any term or provision of this Agreement is determined to
be invalid or unenforceable in a final court or arbitration proceeding, (A) the
remaining terms and provisions hereof shall be unimpaired and (B) to the extent
permitted by applicable Law, the invalid or unenforceable term or provision
shall be deemed replaced by a term or provision that is valid and enforceable
and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.





--------------------------------------------------------------------------------




16.    Arbitration. Except as otherwise set forth in Section 8, any dispute or
controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties hereto shall be settled exclusively by
arbitration in Santa Monica, California before a panel of three neutral
arbitrators, each of whom shall be selected jointly by the parties, or, if the
parties cannot agree on the selection of the arbitrators, as selected by the
American Arbitration Association. The commercial arbitration rules of the
American Arbitration Association (the “AAA Rules”) shall govern any arbitration
between the parties, except that the following provisions are included in the
parties’ agreement to arbitrate and override any contrary provisions in the AAA
Rules:
(a)
The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

(b)
The California Arbitration Act shall govern the arbitration, the agreement to
arbitrate, and any proceedings to enforce, confirm, modify or vacate the award;

(c)
The arbitrators shall apply California law;

(d)
Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

(e)
The award shall be written, reasoned, and shall include findings of fact as to
all factual issues and conclusions of law as to all legal issues;

(f)
Either party may seek a de novo review by the Court of the conclusions of law
included in the award and any petition or motion to enforce, confirm, modify or
vacate the award; and

(g)
The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.
17.    Definition of CFI. “CFI” means, for purposes of this Agreement, (i) from
the Effective Date through the day prior to the closing of the Merger
Transaction, Colony Capital, Inc., and (ii) from and after the date of the
closing of the Merger Transaction, the Surviving Company and its successors and
assigns.




[remainder of page intentionally left blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
COLONY FINANCIAL, INC.
By: ______________________________
Name:
Title:


BARRACK
_________________________________
Thomas J. Barrack, Jr.






















































[Signature Page to Barrack Restrictive Covenant Agreement]





--------------------------------------------------------------------------------






Exhibit 1


California Labor Code Section 2870


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer's equipment, supplies, facilities, or trade secret
information except for those inventions that either:


(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or


(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.





--------------------------------------------------------------------------------






Exhibit 2


Permitted Individuals


1. Teddy Elkins
2. Kyle Forsythe
3. Jonathan Grunzweig
4. Mark Hedstrom
5. Any members of Barrack’s immediate family
6. Any individual serving as a personal assistant to Barrack at any time on or
prior to the date of such solicitation or hiring





